EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Jonathan O. Owens, Reg. No. 37,902 on 01/06/2022.

Please amend the claims  1, 8-11, and 22 as following:

1.	(currently amended)	Method for controlling the execution of a program by a terminal comprising a screen, wherein the program is configurable into
	an enabled state wherein at least one process of the program is allowed to be executed by the terminal, and
	a disabled state wherein no process of the program is allowed to be executed by the terminal,
wherein the method comprises:

	displaying said icon according to a second rendering different from the first rendering in the home menu of the terminal when the program is configured in the disabled state; and
	configuring the program from the disabled state into the enabled state and then starting the program whenever detecting that the icon is pressed on or tapped; and
	detecting a user event indicating that the icon has been moved on the screen according to a predetermined motion pattern, and changing the current state of the program in response to detecting the user event, wherein the predetermined motion pattern is a motion of the icon into a predetermined area of the screen.

Claim 8	(canceled)

9.	(currently amended)	Method as claimed in claim [[8]] 1, wherein the user event indicates that the icon has been dragged and dropped in the predetermined area.

1, further comprising displaying a target indicating the location of the predetermined area on the screen.

11.	(currently amended)	Method as claimed in claim 10, further comprising:
displaying the target whenever detecting that the icon has been pressed on during a predetermined duration,
erasing the target from the screen, when the user event is detected.

22.	(canceled)	

Reason for Allowance


The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Han et al. (Pub. No. US 2015/0074615 A1) teaches user interface for manipulating user interfaces based on fingerprint sensor inputs including touch screen comprising an application configurable into enabled and disabled state and displaying an 
Applicant Admitted Prior Art teaches program configurable into a disabled state wherein execution of any state is forbidden.

The combination of prior art of record does not expressly teach or render obvious the limitations of “displaying on the screen an icon for starting a program according to first/second rendering in a home menu of the terminal when the program is enabled/disabled, configuring the program from disabled to enabled state and then starting the program upon detecting that the icon is pressed on or tapped and changing the current state of the program in response to detecting the user event of moving the icon into a predetermined area of the screen”, when taken in the context of the claims as a whole, as recited in independent claims 1, 16, 17 and 21 were not disclosed in the prior art of record.

The combination of prior art of record does not expressly teach or render obvious the limitations of “displaying on the screen an icon for starting a program according to first/second rendering in a home menu of the terminal when the program is enabled/disabled, displaying a context menu whenever detecting that icon was pressed/tapped on, said menu showing a first item for directly starting the program and another item for changing the state of the program”, when taken in the context of the claims as a whole, as recited in independent claim 20 was not disclosed in the prior art of record.


	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.